UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-7467


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LUTHER J. MCLOYD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (4:94-cr-00070-BO-16)


Submitted:   February 28, 2011              Decided:   March 8, 2011


Before TRAXLER, Chief Judge, and KING and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Luther J. McLoyd, Appellant Pro Se.    Jennifer P. May-Parker,
Rudolf A. Renfer, Jr., Assistant United States Attorneys, Seth
Morgan Wood, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Luther J. McLoyd appeals the district court’s order

denying his motion to reconsider the denial of his motion for

reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006).                 We

have     reviewed   the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See United States v. McLoyd, No. 4:94-cr-00070-BO-16

(E.D.N.C. Oct. 5, 2010).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the    court   and   argument    would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                      2